AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

Eastern District of Tennessee

 

United States of America

 

 

 

Vv. )
=

ANTHONY DOYLE FRANKLIN BEAN

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Anthony Doyle Franklin Bean ,
who is accused of an offense or violation based on the following document filed with the court:

MW Indictment [1 Superseding Indictment 1 Information  Superseding Information © Complaint
CI Probation Violation Petition [7 Supervised Release Violation Petition (Violation Notice [ Order of the Court

This offense is briefly described as follows:

Deprivation of Rights Under Color of Law, in violation of 18 U.S.C. § 242

Date: 07/24/2019 Loy pay

Tibial offi icer’s Signtip.

 

City and state: Chattanooga, TN

Printed name e and litle

 

Return

 

This warrant was received on (date) ~7.24 « > and the person was arrested on (date) OF. 99-507?
at (city and state) YETTA LOCA, TA VL.

Date:  2-3°7- SXF

   
 

sting offic icer’s Signature

DUA

Printed name and title

 

 

10 $3854 9 ooos0-1sM-cHs Document 13 Filed 67/29/19 OTRAS AW «3
